Order entered February 24, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-13-00936-CR

                           BEDROS NOBAR MINASSIAN, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 194th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F08-54609-P

                                             ORDER
        On December 5, 2013, this court ordered the 203rd Judicial District Court trial court to

make findings regarding why appellant’s brief had not been filed and to file a certification of

appellant’s right to appeal that accurately reflects the trial court proceedings. We were later

notified that the case had been transferred to the 194th Judicial District Court at some point after

sentence was imposed. On February 21, 2014, we received appellant’s brief, together with an

extension motion. To date, however, we have not received a certification of appellant’s right to

appeal related to the March 29, 2013 probation revocation proceeding. Nevertheless, in the

interest of expediting the appeal, this is now the order of the Court.

        We GRANT the February 21, 2014 extension motion and ORDER appellant’s brief filed

as of the date of this order.
       We ORDER the Honorable Earnest White, Presiding Judge of the 194th Judicial District

Court, to prepare and file, within FIFTEEN DAYS of the date of this order, a certification of

appellant’s right to appeal that accurately reflects the March 29, 2013 probation revocation

proceeding. See TEX. R. APP. P. 25.2(a), (d); Cortez v. State, 2013 WL 5220904 (Tex. Crim.

App. Sept. 18, 2013).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Earnest White, Presiding Judge, 194th Judicial District Court; Lawrence Stokes,

Court Coordinator, 194th Judicial District Court; Deirdre Gill, Chief Clerk, 194th Judicial

District Court; Gary Fitzsimmons, Dallas County District Clerk; the Dallas County District

Clerk’s Office, Criminal Records Division; and to counsel for all parties.

       This appeal is ABATED to allow the trial court to comply with the above order. The

appeal shall be reinstated thirty days from the date of this order or when the findings are

received, whichever is earlier.


                                                     /s/    DAVID EVANS
                                                            JUSTICE